UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1767



JANETTA THOMAS BRETT,

                                             Plaintiff - Appellant,

          versus


BRUCE MICHAEL FREEDMAN, M.D., P.C.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, District Judge.
(CA-95-1540-A)


Submitted:   August 12, 1997              Decided:   August 29, 1997


Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janetta Thomas Brett, Appellant Pro Se. Gary Albert Godard, Mark
Raleigh Lightfoot, GODARD, WEST & ADELMAN, Fairfax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action for failure to properly serve the summons and com-

plaint upon the Defendant in a timely manner. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm. See Fed. R. Civ. P. 4(m) (service
must be completed within 120 days after filing the complaint in

district court). To the extent that the district court's order is

unclear, we note that the dismissal was without prejudice. See

Mendez v. Elliot, 45 F.3d 75, 78 (4th Cir. 1995) (a dismissal for

failure to serve a defendant within 120 days after an action is

filed should be "without prejudice"). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2